Citation Nr: 1314782	
Decision Date: 05/03/13    Archive Date: 05/15/13

DOCKET NO.  08-33 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a bladder disability, to include as secondary to service-connected prostatitis.

2.  Entitlement to service connection for a kidney disability, to include as secondary to service-connected prostatitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1953 to May 1955.

These matters initially came before the Board of Veterans' Appeals (Board) from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In that decision, the RO denied entitlement to service connection for bladder and kidney disabilities.

The Veteran testified before the undersigned at a January 2010 videoconference hearing at the RO.  A transcript of the hearing has been associated with his claims folder.

In January 2010, the Board granted the Veteran's motion to advance this appeal on its docket pursuant to 38 C.F.R. § 20.900 (c) (2012).  38 U.S.C.A. § 7107 (a)(2) (West 2002).

In March and October 2010 and February 2013, the Board remanded these matters for further development.

The Veteran had also perfected an appeal with regard to the issue of entitlement to service connection for a prostate disability, and the Board had remanded this issue in February 2013 for further development.  In March 2013, the Appeals Management Center granted service connection for this disability (identified as prostatitis), and thereby resolved the appeal as to that issue.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  The documents in this file have been reviewed and are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.


FINDINGS OF FACT

1.  The Veteran's current bladder disability is the result of his service-connected prostatitis.

2.  The Veteran's current kidney disability is the result of his service-connected prostatitis.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bladder disability are met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2012).

2.  The criteria for service connection for a kidney disability are met.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.303, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

As the Board is granting the claims of service connection for bladder and kidney disabilities, the claims are substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Service connection is also provided for a disability which is proximately due to, the result of, or aggravated by a service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310.  VA, however, has amended 38 C.F.R. § 3.310 to clarify that it will not concede aggravation unless certain additional conditions are met.  38 C.F.R. § 3.310(b).  As service connection is not being granted on the basis of aggravation by a service-connected disability, it is not necessary to determine which version of the regulation is applicable in this case.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element for certain chronic disabilities listed in 38 C.F.R. § 3.309(a) (2012) is through a demonstration of continuity of symptomatology.  See Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013); 38 C.F.R. §§ 3.303(b), 3.309(a).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).
In this case, a May 2012 VA urology outpatient treatment note includes diagnoses of neurogenic bladder and chronic renal failure.  Thus, current bladder and kidney disabilities have been demonstrated.

There are some conflicting medical opinions as to the etiology of the Veteran's current bladder and kidney disabilities.  The Board, therefore, must weigh the credibility and probative value of this evidence, and in so doing, may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  The Board must account for the evidence it finds persuasive or unpersuasive and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 29-40 (1994).

A July 2010 VA examination report includes an opinion that it was likely ("more likely than not") that the Veteran's neurogenic bladder and renal impairment were linked to his enlarged prostate.  This opinion was based upon an examination of the Veteran, a review of medical literature and the Veteran's medical records and reported history, and the fact that his prostate enlargement led to difficulty urinating.  This in turn led to the need for catherization and a neurogenic bladder.

In December 2011, a VA physician reported that the Veteran had residuals of benign prostatic hypertrophy and transurethral resections of the prostate.    Specifically, he was unable to urinate and required self-catherization.  These residuals were related to his prostate enlargement.

In March 2012, the Board sought to obtain an expert medical opinion through the Veterans Health Administration (VHA opinion) in accordance with the provisions of 38 C.F.R. § 20.901(a) (2012).  In May 2012, a VA physician explained that the Veteran had neurogenic bladder (i.e. a poorly contractile/hypocontractile bladder) and renal insufficiency.  The physician opined that based upon a review of the Veteran's medical records, the most likely cause for his neurogenic bladder was chronic bladder outlet obstruction due to prostate enlargement.  The prostate enlargement had been managed with several transurethral resections of the prostate which had been performed over the previous decade.
In November 2012, the physician who had provided the May 2012 opinion again reviewed the Veteran's claims file and provided an opinion that was predominantly identical to the May 2012 opinion.  However, he did further explain that the Veteran had both current prostatitis and current prostate enlargement.  He opined that the Veteran's current prostate enlargement could possibly be related to his bladder outlet obstruction, thereby bearing relation to his current bladder and kidney disabilities.  However, there was no data in medical literature or the Veteran's medical records to support a conclusion that his current prostatitis had any relationship to his current bladder and kidney problems.

The physician who conducted a March 2013 VA examination opined that the Veteran's chronic prostatitis was caused by a chronically inflamed prostate.  This chronic inflammation could lead to residual hypertrophy and obstruction of urine flow through the transprostate urethra.  The Veteran had undergone a transurethral resection of the prostate to alleviate this condition.  While this procedure did help to alleviate such problems, he suffered from a neurogenic bladder following the procedure.  Overall, the prostatitis caused inflammation of the prostate which, in turn, resulted in prostate enlargement (benign prostatic hypertrophy) and obstruction of urine flow requiring surgery.

The July 2010 opinion that the Veteran's current bladder and kidney disabilities were related to his enlarged prostate and the November 2012 opinion that the claimed disabilities were not related to prostatitis are both accompanied by specific rationales that were based upon a review of the Veteran's medical records and are not inconsistent with the evidence of record.  Therefore, these opinions are entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

Although the March and November 2012 opinions pertaining to whether a relationship existed between the Veteran's bladder and kidney disabilities and his prostate enlargement are of limited probative value because they are either unaccompanied by a specific explanation or reasoning or are equivocal, they at least support a conclusion that the current bladder and kidney disabilities are related to the Veteran's prostate enlargement.

Moreover, while the March 2013 opinion that the Veteran's prostatitis caused his prostate enlargement is not accompanied by a specific rationale, it was nonetheless based upon an examination of the Veteran and a review of his medical records and reported history.  There are no medical opinions contrary to the March 2013 opinion.

At the very least, the evidence is in relative equipoise as to whether the Veteran's service-connected prostatitis caused prostate enlargement and subsequent bladder and kidney disabilities.  Resolving all reasonable doubt in his favor, the Board concludes that the criteria for service connection for the currently diagnosed bladder and kidney disabilities have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.303, 3.310.


ORDER

Entitlement to service connection for a bladder disability is granted.

Entitlement to service connection for a kidney disability is granted.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


